


EXHIBIT 10.2


FORM OF NON-STATUTORY STOCK OPTION AGREEMENT


Name of Optionee:
[●]
Number of Shares of Common Stock subject to Option:
[●]
Price Per Share:
$1.40
Date of Grant:
[●], 2014



SKY GROWTH HOLDINGS CORPORATION
2012 EQUITY INCENTIVE PLAN
THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS STOCK OPTION ARE
SUBJECT TO RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND
OTHER PROVISIONS AS SET FORTH IN THE MANAGEMENT STOCKHOLDERS’ AGREEMENT, AS WELL
AS PAR PHARMACEUTICAL COMPANIES, INC.’S EXECUTIVE FINANCIAL RECOUPMENT PROGRAM.
SKY GROWTH HOLDINGS CORPORATION STRONGLY ENCOURAGES YOU TO SEEK THE ADVICE OF
YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR AWARD AND ITS TAX
CONSEQUENCES.
NON-STATUTORY STOCK OPTION AGREEMENT


This agreement (this “Agreement”) evidences a stock option granted by Sky Growth
Holding Corporation (the “Company”) to the optionee set forth above (the
“Optionee”), pursuant to and subject to the terms of the Sky Growth Holdings
Corporation 2012 Equity Incentive Plan (as amended from time to time, the
“Plan”), which is incorporated herein by reference.


1.Grant of Stock Option. The Company grants to the Optionee on the date set
forth above (the “Date of Grant”) an option (the “Stock Option”) to purchase, on
the terms provided herein and in the Plan (including, without limitation, the
exercise provisions in Section 6(b)(3) of the Plan), the number of shares of
common stock of the Company set forth above (the “Shares”) with an exercise
price per Share as set forth above, in each case subject to adjustment pursuant
to Section 7 of the Plan in respect of transactions occurring after the Date of
Grant.
The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that is not to be treated as a stock option described in subsection
(b) of Section 422 of the Code) and is granted to the Optionee in connection
with the Optionee’s Employment by the Company and its qualifying subsidiaries.
For purposes of the immediately preceding sentence, “qualifying subsidiary”
means a subsidiary of the Company as to which the Company has a “controlling
interest” as described in Treas. Reg. §1.409A-1(b)(5)(iii)(E)(1).



1



--------------------------------------------------------------------------------



2.    Meaning of Certain Terms. Except as otherwise defined herein (including
for the avoidance of doubt, in Schedule A attached hereto, which is incorporated
herein and is a part hereof), all capitalized terms used herein have the same
meaning as in the Plan. The following terms have the following meanings:
(a)
“Annual EBITDA” means Consolidated EBITDA for the applicable fiscal year.

(b)
“Annual EBITDA Target” has the meaning set forth in Schedule A.

(c)
“Beneficiary” means, in the event of the Optionee’s death, the beneficiary named
in the written designation (in form acceptable to the Administrator) most
recently filed with the Administrator by the Optionee prior to the Optionee’s
death and not subsequently revoked, or, if there is no such designated
beneficiary, the Optionee’s estate. An effective beneficiary designation will be
treated as having been revoked only upon receipt by the Administrator, prior to
the Optionee’s death, of an instrument of revocation in form acceptable to the
Administrator.

(d)
“Cash Proceeds” means, as of any Determination Date, the cumulative total of all
cash and Marketable Securities actually received by the Investors on or before
such Determination Date in respect of the Investors Equity Investment,
excluding, for the avoidance of doubt, management, consulting, monitoring,
advisory or similar fees paid to affiliates of the Investors that are
contemplated by the Management Services Agreement dated September 28, 2012 or
associated with the termination of such agreement.

(e)
“Change of Control” shall have the meaning set forth in the Management
Stockholders’ Agreement.

(f)
“Competitive Activity” means, directly or indirectly, becoming employed by,
engaging in business with, serving as an agent or consultant to, becoming a
partner, member, principal, stockholder or other owner (other than a holder of
less than 1% of the outstanding voting shares of any publicly held company) of,
any person competitive with, or otherwise performing services relating to, the
business activities of the Company or its Affiliates at the time of the
Optionee’s termination of Employment; provided that if the Optionee is a party
to a written agreement containing a non-competition provision in favor of the
Company or any subsidiary of the Company, “Competitive Activity” shall mean any
action that would constitute a breach of such non-competition provision.

(g)
“Confidential Information” means all information of the Company or its
Affiliates (in whatever form) which is not generally known to the public,
including without limitation any inventions, processes, methods of distribution,
customer lists or customers’ trade secrets, but excluding information that (i)
is or becomes generally available to the public other than as a result of
disclosure directly or indirectly by the Optionee in breach of his or her
obligations; (ii) is or becomes available to the Optionee on a non-confidential
basis from a source other than the


2



--------------------------------------------------------------------------------



Optionee unless the Optionee knows after due inquiry that such source is
prohibited from disclosing the information to the Optionee by a contractual,
fiduciary or other legal obligation to the Company or any of its Affiliates; or
(iii) is or was independently acquired or developed by the Optionee after the
termination of his or her Employment without violating the Optionee’s
obligations under this Agreement or any other obligation of confidentiality the
Optionee may have to the Company or any of its Affiliates; provided that if the
Optionee is a party to a written agreement containing a provision regarding
non-disclosure of confidential information in favor of the Company or any
subsidiary of the Company, “Confidential Information” shall mean the information
described in such provision.
(h)
“Consolidated EBITDA” has the meaning set forth in the Credit Agreement dated as
of September 28, 2012 and amended February 6, 2013, February 20, 2013,
February 28, 2013 and February 20, 2014, among Sky Growth Acquisition
Corporation, Par Pharmaceutical Companies, Inc., Par Pharmaceutical, Inc., Sky
Growth Intermediate Holdings II Corporation, Bank of America, N.A., and the
other parties thereto.

(i)
“Cumulative EBITDA” means the sum of the Annual EBITDA for the relevant fiscal
year and the immediately preceding fiscal year.

(j)
“Cumulative EBITDA Target” has the meaning set forth in Schedule A.

(k)
“Determination Date” means (i) as to any cash received by the Investors in
respect of the Investor Shares, the date such cash is actually received, or (ii)
as to any Marketable Securities actually received by the Investors in respect of
the Investor Shares, the “measurement date” as referred to in Section 2(p)
below.

(l)
“Initial Investment” means $698,000,000.

(m)
“Investor Shares” means the shares of the Company’s common stock issued to the
Investors, including any stock, securities or other property or interests
received by the Investors in respect of such shares in connection with any stock
dividend or other similar distribution, stock split or combination of shares,
recapitalization, conversion, reorganization, consolidation, split-up, spin-off,
combination, repurchase, merger, exchange of stock or other transaction or event
that affects the Company’s capital occurring after the date of issuance.

(n)
“Investors” means TPG Sky, L.P., TPG Sky Co-Invest, L.P. and any of their
respective Affiliates and funds or partnerships managed or advised by any of
them or any of their respective Affiliates that is or becomes a holder of
Company Shares (as such term is defined in the Management Stockholders’
Agreement).

(o)
“Investors Equity Investment” shall mean, as of any Determination Date, the
cumulative total of (i) the Initial Investment and (ii) the aggregate other


3



--------------------------------------------------------------------------------



consideration paid by the Investors to acquire Investor Shares, including all
related transaction expenses.
(p)
“Marketable Securities” means any equity security (other than Stock or any
security issued by the Company in substitution or exchange for such Stock) that
is both (i) of a class that includes equity securities that are listed on a
national securities exchange and (ii) registered under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), in each case as of the applicable
Determination Date; provided that Marketable Securities shall not include (x)
any such equity securities described above to the extent that, and only for so
long as, the equity securities of such type or class received by the Investors
are subject to a contractual lock-up or similar agreement restricting
transferability (y) may not be distributed or resold without volume limitation
or other restrictions on transfer under Rule 144 under the Securities Act of
1933, as amended (or any successor provision thereof), including without
application of paragraphs (c), (e), (f) and (h) of such Rule 144 or (z) are
subject to any other prohibitions or material restrictions on transfer under
applicable securities laws (including, for example, the Investors’ possession of
material nonpublic information which, if used in purchasing or selling such
equity securities, could result in a violation of Rule 10b-5 promulgated under
the Exchange Act ). For purposes of this Agreement, the value of the Marketable
Securities on any “measurement date” (which shall be the date of initial receipt
of Marketable Securities by the Investors or, if later, the date any contractual
lockup, prohibition on transfer or similar restriction to which the proviso in
the immediately preceding sentence applies expires) shall be equal to the
average of the Trading Price of such Marketable Securities over each of the
forty-five (45) consecutive Trading Days immediately preceding (and including)
such measurement date; provided that the Administrator shall be entitled to make
equitable adjustments to such valuation methodology in the event of an
extraordinary transaction occurring during any such forty-five (45) Trading Day
period ending on such measurement date.

(q)
“Option Holder” means the Optionee, his permitted transferee or, if as of the
relevant time the Stock Option has passed to a Beneficiary, the Beneficiary.

(r)
“Performance Period” means the four (4) year period beginning on January 1, 2014
and ending on December 31, 2017.

(s)
“Solicitation” means, directly or indirectly, soliciting or hiring or assisting
any other person or entity in soliciting or hiring any employee of the Company
or any of its respective Affiliates to perform services for any entity (other
than the Company or its respective Affiliates), or attempting to induce any such
employee to leave the employ of the Company or its respective Affiliates, or
interfering in any manner with any such employee’s relationship with the Company
or its respective affiliates, or soliciting, hiring or engaging on behalf of
himself or any other person anyone who was employed by the Company or its
respective


4



--------------------------------------------------------------------------------



Affiliates during the six-month period preceding such hiring or engagement.
Nothing herein shall preclude the Optionee or such other person or entity from
using any public advertising of a nature not specifically directed to employees
of the Company or its Affiliates to solicit or hire employees of the Company or
its respective affiliates if such employees initiate contact with the Optionee
further to such advertising without specific solicitation; provided that if the
Optionee is a party to a written agreement containing a non-solicitation
provision in favor of the Company or any subsidiary of the Company,
“Solicitation” shall mean any action that would constitute a breach of such
non-solicitation provision.
(t)
“Trading Day” means each business day during such calendar quarter in which the
Trading Price of a share of stock that constitutes Marketable Securities is
reported by the principal securities exchange.

(u)
“Trading Price” means, as of any Trading Day, the closing price on such day of a
share of stock that constitutes Marketable Securities as reported on the
principal securities exchange on which such share of stock that constitutes
Marketable Securities is then listed or admitted to trade.

(v)
“Tranche 1 Option” means the portion of the Stock Option to purchase the number
of shares of Stock set forth in Schedule A that is subject to time-based vesting
in accordance with the terms of this Agreement, including Schedule A, and the
Plan.

(w)
“Tranche 2 Option” means the portion of the Stock Option to purchase the number
of shares of Stock set forth in Schedule A, that is subject to performance-based
vesting in accordance with the terms of this Agreement, including Schedule A,
and the Plan.

(x)
“Vesting Commencement Date” means [●], 2014.

3.    Vesting and Exercisability; Method of Exercise; Treatment of the Stock
Option Upon Termination of Employment.
(a)
Generally. As used herein with respect to the Stock Option or any portion
thereof, the term “vest” means to become exercisable and the term “vested” as
applied to any outstanding Stock Option means that the Stock Option is then
exercisable, subject in each case to the terms of the Plan. Notwithstanding
anything in the Plan to the contrary, the Tranche 1 Option and the Tranche 2
Option will vest in accordance with the terms of Schedule A attached hereto.

(b)
Exercise of the Stock Option. No portion of the Stock Option may be exercised
until such portion vests in accordance with the terms of Schedule A attached
hereto. Each election to exercise any vested portion of the Stock Option will be
subject to the terms and conditions of the Plan and shall be in writing, signed
by the Option Holder (subject to any restrictions provided under the Plan and
the


5



--------------------------------------------------------------------------------



Management Stockholders’ Agreement). Each such written exercise election must be
received by the Company at its principal office or by such other party as the
Administrator may prescribe and be accompanied by payment in full as provided in
the Plan. The exercise price may be paid (i) by cash or check acceptable to the
Administrator, or (ii) by such other means, if any, as may be acceptable to the
Administrator as provided in the Plan. In the event that the Stock Option is
exercised by a person other than the Optionee, the Company will be under no
obligation to deliver shares hereunder unless and until it is satisfied as to
the authority of the Option Holder to exercise the Stock Option and compliance
with applicable securities laws and the terms of the Management Stockholders’
Agreement. The latest date on which the Stock Option or any portion thereof may
be exercised will be the 10th anniversary of the Date of Grant (the “Final
Exercise Date”) and if not exercised by such date the Stock Option or any
remaining portion thereof will thereupon immediately terminate.
(c)
Treatment of the Stock Option Upon Termination of Employment. Except as set
forth on Schedule A, if the Optionee’s Employment terminates, the Stock Option,
to the extent not already vested (after giving effect to any acceleration of
vesting to the extent provided on Schedule A hereto) will be immediately
forfeited, and, notwithstanding anything in the Plan to the contrary, any vested
portion of the Stock Option that is then outstanding will be treated as follows:

(i)    Subject to clauses (ii), (iii) and (iv) below and Section 4 of this
Agreement, the Stock Option, to the extent vested as of the termination of the
Optionee’s Employment (which, for the avoidance of doubt, shall include the
portion of any Stock Option that vests upon such termination in accordance with
Schedule A attached hereto, if any), will remain exercisable until the earlier
of (A) the 30th day following the date of such termination of Employment and (B)
the Final Exercise Date, and except to the extent previously exercised as
permitted by this Section 3(c)(i) will thereupon immediately terminate.
(ii)    Subject to clause (iv) below and Section 4 of this Agreement, the Stock
Option, to the extent vested as of the termination of the Optionee’s Employment
due to death or Disability, will remain exercisable until the earlier of (A) the
first anniversary of the Optionee’s death or termination of Employment due to
Disability, as the case may be and (B) the Final Exercise Date, and except to
the extent previously exercised as permitted by this Section 3(c)(ii) will
thereupon immediately terminate.
(iii)    Subject to clause (iv) below and Section 4 of this Agreement, the Stock
Option, to the extent vested as of the termination of the Optionee’s Employment
by the Company other than for Cause (which, for the avoidance of doubt, shall
include the portion of any Stock Option that vests upon such termination in
accordance with Schedule A attached

6



--------------------------------------------------------------------------------



hereto, if any), will remain exercisable until the earlier of (A) the 90th day
following the termination of the Optionee’s Employment by the Company other than
for Cause and (B) the Final Exercise Date, and except to the extent previously
exercised as permitted by this Section 3(c)(iii) will thereupon immediately
terminate.
(iv)    If the Optionee’s Employment is terminated by the Company and its
subsidiaries in connection with an act or failure to act constituting Cause (as
determined by the Administrator in accordance with the terms of the Plan), or if
the Optionee voluntarily terminates his or her Employment and, at the time of
such termination, there exist (as determined by the Administrator in accordance
with the terms of the Plan) circumstances that would have entitled the Company
and its subsidiaries to terminate the Optionee’s Employment for Cause, the Stock
Option (whether or not vested) will immediately terminate and be forfeited upon
such termination.
4.    Competing Activity; Cause.
The Administrator may cancel, rescind, terminate, withhold or otherwise limit or
restrict the Stock Option at any time if the Optionee is not in compliance with
all applicable provisions of this Agreement and the Plan, or if the Optionee
breaches any agreement with the Company or its subsidiaries with respect to
non-competition or non-solicitation or materially breaches any agreement with
the Company or its subsidiaries with respect to confidentiality, or, if no such
agreement exists, the Optionee engages in Competitive Activity or Solicitation
during the term of the Optionee’s Employment or during the 18-month period
following cessation of the Optionee’s Employment or engages in any material
unauthorized disclosure of Confidential Information during the term of the
Optionee’s Employment or thereafter, in each case, regardless of the reason for
such cessation. Notwithstanding the foregoing, if the Optionee is subject to a
non-competition, non-solicitation or confidentiality agreement with the Company
or its subsidiaries, the determination as to whether the Optionee has breached
any obligation contained in such agreement shall be made in accordance with the
terms of such agreement.
5.    Share Restrictions, Etc. Not later than upon the execution of this
Agreement and effective as of the date hereof, the Optionee has executed and
become a party to the Management Stockholders’ Agreement. The Optionee’s rights
hereunder (including with respect to shares of Stock received upon exercise) are
subject to the additional restrictions and other provisions contained in the
Management Stockholders’ Agreement.
6.    Legends, Etc. Shares issued upon exercise of the Stock Option or otherwise
delivered in satisfaction of the Stock Option will bear such legends as may be
required or provided for under the terms of the Management Stockholders’
Agreement.
7.    Transfer of Stock Option. The Stock Option may not be transferred except
to a Permitted Transferee (as defined in the Management Stockholders’ Agreement)
in accordance with the Management Stockholders’ Agreement. Following such a
permitted transfer, the provisions of this Agreement providing for the exercise
of this Stock Option by the Optionee

7



--------------------------------------------------------------------------------



shall be deemed to permit exercises by a Permitted Transferee to whom all or a
part of this Stock Option has been permissibly transferred but all other
provisions of the Plan and this Agreement shall continue to apply as if such
transfer had not occurred.
8.    Withholding. The exercise of the Stock Option will give rise to “wages”
subject to withholding. The Optionee expressly acknowledges and agrees that the
Optionee’s rights hereunder, including the right to be issued shares upon
exercise, are subject to the Optionee promptly paying to the Company in cash (or
by such other means as may be acceptable to the Administrator in its discretion)
all taxes required to be withheld. No shares will be transferred pursuant to the
exercise of this Stock Option unless and until the person exercising this Stock
Option has remitted to the Company an amount in cash sufficient to satisfy all
U.S. federal, state, local and non-U.S. requirements with respect to tax
withholdings then due and has committed (and by exercising the Stock Option the
Optionee shall be deemed to have committed) to pay in cash all tax withholdings
required at any later time in respect of the transfer of such shares, or has
made other arrangements satisfactory to the Administrator with respect to such
taxes; provided that, if the Administrator so permits, the Optionee may satisfy
such withholding requirements by having the Company hold back shares otherwise
issuable upon the exercise of the Stock Option with a fair market value equal to
the applicable statutory minimum tax withholding requirements. The Optionee
authorizes the Company and its subsidiaries to withhold such amounts due
hereunder from any payments otherwise owed to the Optionee, but nothing in this
sentence shall be construed as relieving the Optionee of any liability for
satisfying his or her obligation under the preceding provisions of this Section
9.
9.    Effect on Employment. Neither the grant of the Stock Option, nor the
issuance of shares upon exercise of the Stock Option, will give the Optionee any
right to be retained as an employee of, or other service provider to, the
Company or any of its Affiliates, affect the right of the Company or any of its
Affiliates to discharge or discipline such Optionee at any time, or affect any
right of such Optionee to terminate his or her Employment at any time.
10.    Executive Financial Recoupment Program. Notwithstanding anything to the
contrary contained in this Agreement, this award and any securities issued upon
exercise of the Stock Option are subject to the Company’s Executive Financial
Recoupment Program (found at Exhibit D to Par Pharmaceutical Companies, Inc.’s
Corporate Integrity Agreement).
11.    Governing Law/Disputes. This Agreement and all claims or disputes arising
out of or based upon this Agreement or relating to the subject matter hereof
will be governed by and construed in accordance with the domestic substantive
laws of the State of Delaware without giving effect to any choice or conflict of
laws provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction. The parties agree that any disputes
related to this Agreement shall be resolved in the state or federal courts of
Delaware, to whose exclusive jurisdiction the Optionee expressly consents.
By acceptance of the Stock Option, the undersigned agrees hereby to become a
party to, and be bound by the terms of, the Management Stockholders’ Agreement
and to be subject to the terms of the Plan. The Optionee further acknowledges
and agrees that (i) the signature to this Agreement on behalf of the Company may
be an electronic signature that will be treated as an

8



--------------------------------------------------------------------------------



original signature for all purposes hereunder and (ii) such electronic signature
will be binding against the Company and will create a legally binding agreement
when this Agreement is countersigned by the Optionee.


[The remainder of this page is intentionally left blank]

9



--------------------------------------------------------------------------------




Executed as of the ____ day of ___________, 2014.




Company:
SKY GROWTH HOLDINGS CORPORATION

    






By:    ______________________________
Name:    ______________________________
Title:    ______________________________














Participant:
__________________________________

Name: [●]
                                                             







1



--------------------------------------------------------------------------------




Schedule A
Vesting Schedule


The number of Shares subject to the Tranche 1 Option is [●], and the number of
Shares subject to the Tranche 2 Option is [●].


All initially capitalized terms used in this Schedule A, unless separately
defined herein, have the meanings set forth in this Agreement.


Tranche 1 Option


The Tranche 1 Option, unless earlier terminated or forfeited, shall become
vested as to 25% of the total number of Shares subject to the Tranche 1 Option
on each of the first, second, third and fourth anniversaries of the Vesting
Commencement Date. Notwithstanding the foregoing, Shares subject to the Tranche
1 Option shall not vest on any vesting date unless the Optionee has remained in
continuous Employment from the Date of Grant until such vesting date.


In the event of termination of the Optionee’s Employment by the Company without
Cause or termination of the Optionee’s Employment by the Optionee for Good
Reason (as defined below), in either case, occurring within the two-year period
following a Change of Control, either (x) to the extent outstanding immediately
prior to such termination of Employment, the Tranche 1 Option shall be treated
for all purposes of this Agreement as having vested in full immediately prior to
such termination of Employment, or (y) to the extent that the Tranche 1 Option
shall have been terminated or exchanged for other current or deferred cash or
property in connection with the Change of Control in accordance with Section 7
of the Plan, such current or deferred cash or property shall be treated as
having vested in full, fully exercisable and no longer subject to any risk of
forfeiture or repayment, as applicable, immediately prior to such termination of
Employment. The exercise periods set forth in Section 3(c)(iii) of this
Agreement shall apply following such termination of Employment.


For purposes of this Agreement, “Good Reason” means any of the following events
or conditions occurring without the Optionee’s express written consent, provided
that the Optionee shall have given notice of such event or condition within a
period not to exceed ninety (90) days of the initial existence of such event or
condition and the Company shall not have remedied such event or condition within
thirty (30) days after receipt of such notice: (i) a materially adverse
alteration in the nature or status of the Optionee’s responsibilities or the
conditions of employment; (ii) a material reduction in the Optionee’s annual
base salary or any target bonus, other than an across-the-board reduction that
applies to the Optionee and similarly-situated employees; (iii) a change of
fifty (50) miles or more in the Optionee’s principal place of employment, except
for required travel on business to an extent substantially consistent with the
Optionee’s business travel obligations; or (iv) the Company’s material breach of
any material written agreement between the Optionee and the Company.
Notwithstanding the foregoing, if an Optionee is party to an employment,
severance-benefit, change in control or similar agreement with the Company or
any subsidiary of the Company that contains a definition of “Good






--------------------------------------------------------------------------------



Reason” (or a correlative term), such definition will apply in lieu of the
definition set forth in the preceding sentence during the term of such
agreement.


The exercise schedule for the Tranche 1 Option shall, subject to the provisions
of the Plan and Award Agreement relating to exercise, be cumulative, such that
to the extent the Tranche 1 Option has not already been exercised and has not
expired or been terminated or cancelled, the Optionee (or his permitted
transferee) may at any time and from time to time exercise all or any portion of
the Tranche 1 Option that has vested.


Tranche 2 Option


Unless earlier terminated or forfeited, the Tranche 2 Option will vest, if at
all, in accordance with the following provisions:


With respect to each of the fiscal years ending within the Performance Period,
25% of the Tranche 2 Option will vest on each of the first, second, third and
fourth anniversaries of the Vesting Commencement Date (each, a “Vesting Date”)
if the Annual EBITDA Target with respect to the applicable fiscal year is
achieved by the Annual EBITDA meeting or exceeding the applicable Annual EBITDA
Target below for such fiscal year, as follows:


Fiscal Year            Annual EBITDA Target
2014        $374,000
2015        $426,000
2016        $450,000
2017        $486,000


provided that any portion of the Tranche 2 Option that does not vest on any of
the applicable Vesting Dates based on the achievement of the Annual EBITDA
Target for the particular completed fiscal year as provided for above shall vest
on the next succeeding Vesting Date (except with respect to fiscal year 2017) if
the applicable two-year Cumulative EBITDA Target is achieved by the Cumulative
EBITDA meeting or exceeding the applicable Cumulative EBITDA Target below for
such fiscal years with respect to the applicable fiscal year and the immediately
preceding completed fiscal year as follows:


Fiscal Years            Cumulative EBITDA Target
2014 and 2015    $800,000
2015 and 2016    $876,000
2016 and 2017    $936,000


The Company shall determine whether any Annual EBITDA Target or Cumulative
EBITDA Target with respect to a fiscal year or fiscal years, as applicable, has
been satisfied based on the Company’s audited financial statements for such
fiscal year or years, as applicable (with respect to each fiscal year, the date
of such determination, the “Calculation Date”). If the Optionee’s Employment
terminates after a Vesting Date but before the Calculation Date with

A-2



--------------------------------------------------------------------------------



respect to the fiscal year (or years, in the case of the Cumulative EBITDA
Target), the exercise period set forth in Section 3(c) of this Agreement
applicable to such termination of Employment shall not commence until the
Calculation Date.


For the avoidance of doubt, any portion of the Tranche 2 Option that does not
vest based on the achievement of either the Annual EBITDA Target or the two-year
Cumulative EBITDA Target set forth above shall no longer be eligible to vest
based on any future achievement of any Annual EBITDA Target or Cumulative EBITDA
Target, but shall remain eligible to vest upon the achievement of the MoM
performance goals as provided in the following paragraphs.


The Board and the Company acknowledge that the above EBITDA Targets will be
challenging for the Company to achieve; that the Company’s past performance has
relied in large part upon the Company’s ability to pursue, enter into and
execute on profitable business development opportunities, meaning the
acquisition, by purchase or license, of the rights to development and/or
commercial products for development, regulatory approval, manufacture,
distribution and/or sale by the Company and similar activities (“Business
Development Opportunities”); and that, in order for the Company to achieve the
above EBITDA Targets, the Company must be able to continue to pursue and execute
upon Business Development Opportunities. Accordingly, the Company’s plan to
achieve the above EBITDA Targets envisions extensive investment in Business
Development Opportunities of $40 million annually, and both the Company and the
Board desire and expect even greater investment in rewarding Business
Development Opportunities. The Board and the Company acknowledge that the
Company’s investment in Business Development Opportunities over certain
threshold amounts (currently $25 million per opportunity and $40 million annual
aggregate) require Board approval.


Subject to the foregoing, the Board may, in its good faith discretion and
subject to prior consultation with the Chief Executive Officer and President of
the Company, adjust any Annual EBITDA Target(s) and/or Cumulative EBITDA
Target(s) in the event that the Company or any of its subsidiaries enters into:


(a)
an agreement for the acquisition of a company or division of a company or for
the disposition of a division or material product(s) of the Company, in either
case requiring Board approval; or

(b)
any Business Development Opportunity requiring Board approval that (i) exceeds
the $40 million annual threshold and (ii) is not projected by the Company and
the Board to return the invested capital within five years of investment.

In the case of a proposed investment meeting the criteria of clause (b) above,
the Board and the Company acknowledge that it is unlikely that the Board would
approve such an investment unless the Board foresees some other projected longer
term value, and therefore, that an increase to the EBITDA Target would not
likely be warranted. Any Business Development Opportunity that does not meet the
criteria of clause (a) or clause (b) above will not occasion any adjustment to
the EBITDA Target(s); provided, however that, notwithstanding the foregoing:

A-3



--------------------------------------------------------------------------------





1)
The Board may in its good faith discretion, subject to prior consultation with
the Chief Executive Officer and President of the Company, and only upon a
unanimous decision of the entire Board (and subject to the consent of the Chief
Executive Officer of the Company, if not then a voting member of the Board),
adjust any Annual EBITDA Target or Cumulative EBITDA Target in the event that
the Company or any of its subsidiaries enters into any Business Development
Opportunity requiring Board approval that (i) exceeds the $40 million annual
threshold and (ii) is projected by the Company and the Board to return the
invested capital within five years of investment.

1)
The Board and the Company further acknowledge that future settlements of
“Paragraph IV” litigations can influence the timing of expected revenues and
related expense under the Company's plan that may affect the Company's ability
to achieve an Annual EBITDA Target(s) and/or Cumulative EBITDA Target(s).
Accordingly, the Board will consider in good faith adjustments proposed by the
Chief Executive Officer and President of the Company and in its sole discretion
but subject to mutual agreement of the Board and such officers will adjust any
Annual EBITDA Target(s) and/or Cumulative EBITDA Target(s) based on such
litigation settlement.

MoM Vesting


In any event (except as described in the paragraph below), the first 50% of the
Tranche 2 Option will vest, to the extent not previously vested in accordance
with the vesting criteria set forth above (whether due to the failure of any
Annual EBITDA Target or Cumulative EBITDA Target to be met or due to the fact
that any Vesting Date has not yet occurred), upon receipt by the Investors of
Cash Proceeds equal to 2.5 times the Investors Equity Investment and the balance
(i.e., the remaining 50%) of the Tranche 2 Option will vest, to the extent not
previously vested in accordance with the vesting schedule set forth above
(whether due to the failure of any Annual EBITDA Target or Cumulative EBITDA
Target to be met or due to the fact that any Vesting Date has not yet occurred),
upon receipt by the Investors of Cash Proceeds equal to three times the
Investors Equity Investment.


For the avoidance of doubt, any portion of the Tranche 2 Option that fails to
vest as a result of the Optionee’s termination of Employment prior to the
applicable performance period or fiscal year end shall be forfeited and shall
not be eligible to vest under any provision of this Schedule A or otherwise
regardless of whether any Annual EBITDA Target or two-year Cumulative EBITDA
Target has been met.


The exercise schedule for the Tranche 2 Option shall, subject to the provisions
of the Plan and Award Agreement relating to exercise, be cumulative, such that
to the extent the Tranche 2 Option has not already been exercised and has not
expired or been terminated or cancelled, the Optionee (or his permitted
transferee) may at any time and from time to time exercise all or any portion of
the Tranche 2 Option that has vested.

A-4

